Citation Nr: 1543658	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  12-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for congenital deformity of the back with scoliosis.  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified at a videoconference hearing held at the RO in August 2015.  At the hearing, the Veteran submitted additional medical evidence accompanied by a waiver of initial RO consideration.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system does not contain any relevant documents.  


FINDINGS OF FACT

1.  In an October 1971 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a congenital deformity of the lumbar spine with scoliosis.  The Veteran did not appeal or submit new and material evidence within one year.

2.  The evidence received since the October 1971 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.  

3.  The Veteran's scoliosis is a congenital defect.

4.  The Veteran's lumbar strain and degenerative disc disease were superimposed on the scoliosis during active service.  


CONCLUSIONS OF LAW

1.  The October 1971 rating decision that denied the claim for entitlement to service connection for a congenital deformity of the lumbar spine with scoliosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the October 1971 rating decision is new and material, and the claim of service connection for a congenital deformity of the lumbar spine with scoliosis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The Veteran's lumbar strain and degenerative disc disease were superimposed on his congenital scoliosis in active service.  38 U.S.C.A. §§ 1110; 1111, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

In an October 1971 rating decision, the RO denied the Veteran's claim of service connection for a congenital deformity of the lumbar spine with scoliosis.  The RO found that there was no evidence that the preexisting, congenital lumbar spine disorder with scoliosis was aggravated beyond the natural progression of the disability by service.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the October 1971 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  In particular, the evidence includes an August 2015 private medical opinion.  The private examiner determined that the Veteran's preexisting scoliosis was aggravated by service and that the current lumbar strain and degenerative joint disease were superimposed on that disability.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus, 3 Vet. App. at 513.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, to include a nexus, and could reasonably substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a congenital deformity of the back with scoliosis is reopened.  

Additionally, as the RO reopened the claim for service connection for a congenital lumbar spine disorder with scoliosis and considered the issue on the merits in the May and September 2010 rating decisions, there is no prejudice in the Board proceeding to decide this appeal on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Service Connection Claim 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects are not considered to be diseases or injuries within the meaning of applicable legislation providing VA disability compensation benefits.  38 C.F.R. § 3.303(c).  However, service connection may be granted for diseases, as opposed to defects, of congenital, developmental or familial origin.  VAOGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711; VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990).  A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).  The presumption of soundness applies to a congenital disease, but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

The Veteran's enlistment examination contains a notation of scoliosis.  See April 1970 enlistment examination.  The medical evidence indicates that the Veteran's scoliosis was a congenital defect as it was static in nature and not capable of changing.  An April 2012 VA examination report noted that scoliosis typically stops progressing at skeletal maturity, which is usually around 18 years old.  An August 2015 private medical opinion noted that the Veteran entered service at 23 years of age at a stage in life when scoliosis would generally be expected to have matured into stability.  Service connection can, however, be established if a congenital defect was subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.  VAOPGCPREC 82-90 (July 18, 1990).

Here, the Board finds that service connection is warranted for lumbar strain and degenerative disc disease as they were caused by a back injury during service that resulted in disability apart from the scoliosis; the lumbar strain and degenerative disc disease were superimposed on the Veteran's congenital scoliosis.  

First, the Board finds that the Veteran is presumed sound at entry in regard to his lumbar strain.  In this regard, every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  At enlistment, the examination report contained a notation of scoliosis, but lumbar strain was not identified.  See April 1970 Report of Medical History.  Therefore, lumbar strain was not noted on entry.  The evidence clearly and unmistakably shows that the lumbar strain existed prior to service; however the evidence does not show that it was clearly and unmistakably not aggravated by service.  See July 1972 private medical opinion (noting that Veteran's back pain preexisted service and was aggravated by service).  Therefore, the presumption of soundness is not rebutted and the Veteran is presumed sound at entry as to the lumbar strain.  

Second, the evidence establishes that the lumbar strain developed into degenerative disc disease and was superimposed on the scoliosis during service.  

Initially, the Veteran's service treatment records show that, at enlistment, it was noted that he had scoliosis and a back injury that occurred when he was 16.  It was also noted that he had been under a doctor's care for his back since that time.  See, April 1970 service treatment records.  During service, he complained of back pain and was prescribed exercises.  See November 1970 service treatment record.  A medical board ultimately determined that the Veteran should be medically discharged from service as a result of a congenital deformity of L5 and S1 that existed prior to service and was not aggravated by service.  See August 1971 medical board.  

The lay statements regarding his back pain during service show that, when the Veteran started service, he could perform activities such as swimming and running.  The lay statements also indicate, however, that after lifting heavy patients that were in full body casts as part of his duties during service, he had unbearable back pain, and that separation was recommended as a result of his back pain.  See August 2015 Brd. Hrg. Tr.; December 2009 buddy statement; January 2009 statement; May 2010 statement.  The Board finds that the Veteran is competent to relate his observable symptoms and his medical history and also finds that the statements are credible and consistent with the remainder of the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

The Veteran's private physician had an opportunity to review the claims file and provided a medical opinion in August 2015.  The physician opined that it was at least as likely as not that the scoliosis, chronic lumbar strain, and degenerative disc disease were incurred in or aggravated by active duty.  He elaborated and explained that it was at least as likely as not that the scoliosis worsened beyond the normal progression during service and was accompanied by the development of the lumbar strain.  Furthermore, the scoliosis and chronic strain led to the development of the degenerative disc disease.  

In rendering this opinion, the physician stated that the Veteran had mild scoliosis at enlistment and developed chronic lumbosacral strain syndrome during active duty that was superimposed on the scoliosis.  The physician stated that the repetitive lifting of heavy patients most likely caused overstretching of the muscles and ligaments of the lumbosacral spine, which lead to chronic pain, muscle spasm, and vertebral instability.  The physician noted that this was obviously severe enough to have him be deemed unfit for duty.  The examiner continued and stated that the Veteran's testimony and the opinion from the private physician in July 1972 support his contention that the Veteran developed chronic lumbar strain syndrome during service due to the lifting activities.  The examiner further explained that the scoliosis and the lumbar strain have continued since service and have led to the development of the degenerative disc disease.  In so doing, he stated that it was at least as likely as not that the in-service lifting increased stress on the spine and ultimately led to the development of degenerative disc disease of the lumbar spine.  The physician acknowledged that the Veteran's post-service employment and heavy lifting worsened his back condition; however, the examiner explained that the onset of the chronic condition was during active duty.  

The private physician's definitive opinion that the lumbar strain and subsequent degenerative disc disease were superimposed on the scoliosis is supported by a thorough explanation and is based upon a review of the relevant medical records and the Veteran's competent and credible lay evidence of his in-service injury and subsequent pain.  The Board thus accords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).

Although the Veteran's private treatment records do not specifically address whether the lumbar strain and degenerative disc disease were superimposed on the scoliosis, and are therefore of limited probative value, the Veteran's private physicians have related his current pain to service.  First, the Veteran's private physician stated that he had been treating the Veteran for the past 5 years (both prior to and after service) for repetitive back pain and that the Navy x-rays showed that the pain was due to a congenital defect.  The physician opined that his naval sojourn aggravated the condition which seemed to be accentuated.  See, June 1972 statement.  Second, the Veteran's private treatment records contained a report that the Veteran had a history of heavy lifting in the Navy and that this could certainly have damaged his back to the point where it would cause recurring problems.  See, March 2010 private treatment record.  Third, another treatment record noted that he and the Veteran discussed his history in the Navy at length and that if the Veteran has had these low back problems on and off since that time, the problems the Veteran is experiencing now are very consistent with that cause of pain and that he would expect that the Veteran would have continuing recurring low back problems over time secondary to service.  See May 2010 private treatment record.  

The Veteran was also afforded VA examinations in February 2010 and April 2012 and an addendum opinion was provided in March 2010.  At the February 2010 VA examination, the examiner noted that the Veteran had a diagnosis of scoliosis upon entering service, and, while in service, he began having back pain while working at the hospital unit and transferring heavy patients.  The examiner opined that the degenerative disc disease was less likely as not caused by or related to his in-service duties or complaints and less likely as not caused by or related to his preexisting scoliosis.  The rationale provided was that there was a very mild nature of his scoliotic curve and 10 to 20 percent of the population has a curve of this magnitude.  The examiner also stated that the degenerative disc disease was more likely related to natural aging process in such a heavyset individual.  

The March 2010 VA addendum contained an opinion that the Veteran's scoliosis was not at least as likely as not aggravated by service.  The rationale provided was that the degree of his scoliotic curve was mild in degree and is seen in a significant number of the general population in which it causes no symptoms.  The examiner also noted that the current symptoms were due to his lumbar spine degenerative disc disease.  

At the April 2012 VA examination, the examiner stated the mild scoliosis was not at least as likely as not directly caused or permanently aggravated by service.  The examiner stated that the scoliosis was likely congenital and remained stable as mild scoliosis typically stops progressing at skeletal maturity, which is around 18 years old and the recent x-rays revealed mild scoliosis.  The examiner therefore determined that there was no evidence of any progression and no evidence that it progressed in the military.  As to the lumbar degenerative disc disease, the examiner opined that it was less likely caused or permanently aggravated by his back pain during service and more likely a result of aging, heavy body habitus, and the heavy lifting he performed after separation.  The examiner noted that the diagnosis was first rendered at the VA examination in February 2010, and therefore, was not manifest in service or within a year of separation.  The examiner also referenced the prior examination report that found that the disc disease was due to aging and the Veteran being heavy set.  The examiner further noted that this condition was causing his current back pain.  In regard to the lumbar strain, the examiner stated that there was temporary aggravation during service, but that after time and receiving therapy, he returned to his baseline.  The examiner explained that the Veteran stated that he would have episodes of increased back pain three to four times per year and would seek care at those times, and that this appears to be the level he would have received if he had not been in service.  Ultimately, the examiner stated that it was clear the Veteran had temporary aggravation, which he would diagnose as lumbar strain, but that he was unable to find evidence of permanent aggravation as a result of service as it appears likely that he would have continued to seek treatment whether he had been in service or not.  

The Board finds that the VA medical opinions are of limited probative value as they do not specifically address the question at hand, i.e., whether the lumbar strain and degenerative disc disease were superimposed on the congenital scoliosis.  The Board also finds the examiners' opinions regarding whether the lumbar strain developed into the degenerative disc disease is of limited probative value as the VA examiners did not adequately address the Veteran's credible lay statements of increased back pain since separation from service.  

The evidence of record, therefore, supports a finding that the Veteran's lumbar strain and degenerative disc disease were superimposed on the congenital scoliosis during service.  Service connection is therefore warranted.  


ORDER

Service connection for degenerative disc disease and lumbar strain superimposed on scoliosis is granted. 



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


